internal_revenue_service number release date index number ---------------------------------------- ----------------------------------------- -------------------------------- -------------------- --------------------------------- - - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-143108-10 date date authority -------------------------------------------------- ------------------------------------------------------------------------ city county trust ----------------------------------- ----------------------------------------- ---------------------------------------------------- agreement ------------------------------------------------------------------- state ---------------- dear ------------ this letter responds to a letter from your authorized representative dated date submitted on behalf of the authority and the city requesting rulings that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code and benefits provided and premiums_paid will not constitute taxable_income to retired employees or their beneficiaries the authority represents the following facts issue - sec_115 facts the authority is responsible for regulating and administering the water and wastewater utility of the city and the county the city is responsible for local governmental operations within its geographical boundaries both entities are political subdivisions of the state plr-143108-10 cc tege eoeg eo1 the authority and the city jointly the employer have provided life_insurance for their retired employees for many years as part of their compensation package the employer proposes to set up the trust to fund this post-employment benefit upon receipt of a favorable ruling letter from the service the city intends to adopt an ordinance implementing and adopting the agreement under the agreement the board_of trustees is composed of the city’s then-acting investment committee the committee consists of five members of whom one is the city’s director of finance and management one is the city’s treasury officer two are appointed by the city’s chief administrative officer from within the city government and one is a representative of the authority a trustee ceases to serve as trustee when he ceases to serve as a member of the committee the employer may remove a trustee for any reason with or without cause the board and each investment manager is to discharge his duties solely in the interest of the employees and their beneficiaries for the exclusive purpose of providing post- employment life_insurance benefits the board may set_aside from employer contributions which are irrevocable and investment_income a reasonable sum for trust operating and administrative expenses all remaining funds coming into the trust shall be set_aside managed and used only for the payment of post-employment insurance benefits the board delegates to the administrator the responsibility for making payments from the trust no private interests may participate in or benefit from the operation of the trust the agreement may be amended with prospective effect and in writing at any time by a majority vote of the board but not to change the purpose of the trust or to permit the diversion or application of any trust funds for purposes other than those specified in the agreement the agreement may be terminated at any time by the board when all participation interests of the employer have been terminated in no instance will any assets remaining after termination be distributed to an entity other than a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 law and analysis plr-143108-10 cc tege eoeg eo1 sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health was excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participated in the organization nor benefited more than incidentally from the organization the trust was established and is maintained by the employer as a separate_entity to provide life_insurance benefits to its retired employees and their beneficiaries providing such benefits to former public employees constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_90_75 and revrul_77_261 the provision of life_insurance benefits to retirees and their dependents satisfies the obligation of the employer to provide those benefits as part of the employees’ compensation thus the income of the trust accrues to the benefit of the employer with the authority and the city comprising the employer being political subdivisions no private interests participate in or benefit from the operation of the trust other than as providers of goods and services any amounts remaining in the trust after all life_insurance benefits plus reasonable fees and expenses have been paid shall in no event be paid to any entity other than a state political_subdivision or sec_115 entity the benefit to retired employees of the employer is incidental to the public benefit see revrul_90_74 issue - sec_79 and sec_101 facts plr-143108-10 cc tege eoeg eo1 the employer intends to establish a_trust to provide group-term_life_insurance to its retired employees the life_insurance will be provided through a life_insurance_contract with a commercial life_insurance_company no retiree will receive more than dollar_figure of life_insurance coverage law analysis the taxation of employer-provided group-term insurance on the life of an employee is governed by sec_79 assuming a group-term plan meets the non-discrimination requirements of sec_79 dollar_figure of such coverage is excludable from the each employee's income for coverage above dollar_figure sec_79 requires an employee to include in income an amount equal to the cost of life_insurance provided under a policy carried directly or indirectly by his or her employer less any amounts paid_by the employee toward the purchase of such insurance pursuant to sec_79 the term employee includes a former employee such as a retiree sec_1_79-1 of the income_tax regulations sets forth the conditions that must be met before life_insurance will be considered group term life_insurance for purposes of sec_79 including that it provides a general death_benefit that is excludable from gross_income under sec_101 sec_1_79-1 sec_83 provides rules for the taxation of property transferred in_connection_with_the_performance_of_services sec_83 states that the rules of sec_83 do not apply to group term life_insurance to which sec_79 applies pursuant to sec_101 and sec_1_101-1 subject_to exceptions not relevant to this ruling_request proceeds of life_insurance policies if paid_by reason of the death of the insured are excluded from the gross_income of the recipient conclusion based solely on the facts and representations submitted by the employer we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 we conclude that the life_insurance coverage is excluded from the gross_income of the retiree under sec_79 thus we rule that premiums_paid to the sec_79 nondiscrimination requirements do not apply to a governmental_plan see sec_416 plr-143108-10 cc tege eoeg eo1 the trust to provide the life_insurance_benefit will not constitute taxable_income to the retirees we conclude that the death_proceeds paid to the retirees’ beneficiaries are excluded from gross_income under sec_101 thus we rule that the death_benefits will not give rise to taxable_income for the recipient retiree or the retiree’s family except for the specific rulings above no opinion is expressed or implied regarding the federal tax consequences of the facts of this case under any other provision of the code under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes
